Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, SEQ ID NO: 22, Leigh Disease, and necrotizing brain lesions in the reply filed on 9/26/2022 is acknowledged.
Claims 52, 54, 57-58, 61-63 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Status of the Claims
Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48-50, 52, 54, 57-58, 61-63 and 67-68 are pending in this application.
Claims 52, 54, 57-58, 61-63 and 67 are withdrawn from consideration as being drawn to a non-elected species.
Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48-50 and 68 are presently under consideration as being drawn to the elected species/invention.



Claim Objections
Claim 21 is objected to because of the following informalities: There should be a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48, 50 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method of treating a mitochondria associated disease, said method comprising administering to a subject in need thereof an effective amount of a frataxin (FXN) replacement therapeutic compound, such that said mitochondria associated disease in said subject is treated (claim 21), wherein said frataxin replacement therapeutic compound comprises a frataxin fusion protein comprising a frataxin protein, or a fragment or variant thereof, and an additional amino acid sequence (claim 41), wherein said frataxin fusion protein comprises a frataxin protein comprising an amino acid sequence of SEQ ID NO: 1, or a fragment, variant or derivative of SEQ ID NO: 1 (claim 42), wherein said frataxin fusion protein comprises a frataxin protein comprising an amino acid sequence having at least about 85% sequence identity to SEQ ID NO: 1. (claim 43), and wherein the frataxin replacement therapeutic compound comprises a frataxin fusion protein comprising or consisting of an amino acid sequence having at least about 85% sequence identity to SEQ ID NO: 22 (claim 50).
When referring to the frataxin replacement therapeutic compound, the specification provides the following structural attributes: 
“[A]s used herein, the term "frataxin replacement therapy" or "FXN replacement therapy" refers to replacement of frataxin in a subject which results in increased expression or activity of frataxin in the subject. FXN replacement therapy involves the administration of an FXN10 replacement therapeutic compound to a subject in need. The FXN replacement therapeutic compound may be provided by FXN protein delivery or through delivery of a nucleic acid encoding FXN to a subject. FXN protein delivery to the subject can include delivery of FXN protein or delivery of a FXN fusion protein. An "FXN protein", as used herein, encompasses full length or mature FXN (e.g., human FXN, e.g., full-length or mature hFXN) or a variant or a15 fragment of FXN (e.g., biologically active fragment of FXN)”. 
The specification does not provide any other structural attributes associated with the claimed FXN replacement therapeutic compound. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
The specification fails to describe: 1) a structure of the claimed FXN replacement therapeutic compound; 2) the amino acids of the claimed fragment or variant of frataxin protein; 3) the amino acids of the claimed fragment, variant or derivative of SEQ ID NO: 1; 4) the amino acid sequence having at least about 85% sequence identity to SEQ ID NO: 1; and 5) the amino acid sequence having at least about 85% sequence identity to SEQ ID NO: 22.
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
In the instant case, the specification fails to provide a representative number of examples for the claimed FXN replacement therapeutic compound.
The specification teaches only two specific FXN replacement therapeutic compound (i.e. SEQ ID NOs: 1 and 22), both of which share the same sequence (i.e. SEQ ID NO: 1).
The specification does not provide any teaching of what modifications can be made within the claimed sequence to allow for the claimed function (i.e. to treat a mitochondria associated disease).
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
	Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48, 50 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keefe et al. (WO 2012/174452).
With respect to claim 21, Keefe et al. teach a method of treating Friedreich's Ataxia comprising administering to a subject in need of treatment a targeted therapeutic comprising a therapeutic moiety, which is a polypeptide having an N-terminus and a C-terminus and having an amino acid sequence at least 80% identical to mature human frataxin protein (SEQ ID NO: 1) (claim 39).
Please note that SEQ ID NO: 1 of Keefe et al. consists of the sequence SGTLGHPGSLDETTYERLAEETLDSLAEFFEDLADKPYTFEDYDVSFGSGVLTVKLGGDLGTYVINKQTPNKQIWLSSPSSGPKRYDWTGKNWVYSHDGVSLHELLAAELTKALKTKLDLSSLAYSGKDA, which corresponds to amino acids 81-210 of instantly claimed SEQ ID NO: 1 (thus reading on the claimed fragment of SEQ ID NO: 1).
With respect to claim 22, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the amino acid sequence of Keefe et al. has the same structure of the claimed FXN replacement therapeutic compound, thus administering said amino acid sequence would inherently cause modulation of at least one of the proteins listed in the claim.
With respect to claim 24, it is noted that the claim recites “wherein said mitochondria associated disease is not one or more”. In the instant case, as discussed above, Keefe et al. teach a method of treating Friedreich's Ataxia, which is not “one or more” of the diseases listed in the claim.
With respect to claim 26, as evidenced by the instant specification, Friedreich's Ataxia is a disease associated with a defect in mtDNA (para bridging pages 15-16).
With respect to claim 28, Keefe et al. teach that “[T]hese conditional knockout mice are viable and reproduce important progressive pathophysiological and biochemical features of FRDA in humans, including cardiac hypertrophy, large sensory neuron dysfunction, deficient activities of complexes I-III of the respiratory chain and of the aconitases, and intramitochondrial iron accumulation” (para [0125]). Therefore, the mice used by Keefe et al. have a complex I-III deficiency.
With respect to claim 30, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the amino acid sequence of Keefe et al. has the same structure of the claimed FXN replacement therapeutic compound, thus administering said amino acid sequence would inherently alleviate at least of the symptoms listed in the claim. Furthermore, Keefe et al. teach that a mitochondrial protein (e.g., FXN) is capable of improving symptoms related to a degenerative disorder associated with diminished levels of protein in the mitochondria (e.g., Friedreich's Ataxia), such as ataxia, fatigue, muscle loss, blurring of vision, slurring of speech, cardiomyopathy, and diabetes mellitus (para [0037]).
With respect to claim 31, as evidenced by the instant specification, Friedreich's Ataxia is a myelin and mitochondria associated disease (page 2, line 3; page 5, lines 1-2).
With respect to claim 40, as discussed above, SEQ ID NO: 1 of Keefe et al. is a frataxin protein corresponding to amino acids 81-210 of instantly claimed SEQ ID NO: 1.
With respect to claims 41-43 and 45, Keefe et al. teach that the therapeutic moiety (i.e. an amino acid sequence at least 80% identical to SEQ ID NO: 1) is associated with a mitochondrial targeting sequence at the N-terminus and a mitochondrial membrane-penetrating peptide at the C-terminus (claim 39).
With respect to claim 48, Keefe et al. teach that the mitochondrial membrane-penetrating peptide has an amino acid sequence at least 80% identical to SEQ ID NO: 5 (claim 41), which comprises instantly claimed SEQ ID NO: 3.
With respect to claim 50, the open language “an amino acid sequence” encompasses any two or more consecutive amino acids fully contained within SEQ ID NO: 22. Please note that SEQ ID NO: 1 of Keefe et al. comprises many amino acid sequences of two or more consecutive amino acids having at least about 85% sequence identity to SEQ ID NO: 22.
With respect to claim 68, Keefe et al. teach that the term “subject” refers to a human (paras [0035], [0085], [0090]).

Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48, 50 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherqui (WO 2017/165167).
With respect to claims 21 and 40-41, Cherqui teaches a method of treating a mitochondrial disease or disorder in a subject comprising: introducing a functional human frataxin (hFXN) into hematopoietic stem and progenitor cells (HSPCs) of the subject; and transplanting the HSPCs into the subject, thereby treating the mitochondrial disease or disorder (claim 1), wherein the step of introducing comprises contacting a vector comprising a polynucleotide encoding human frataxin (hFXN) and a FXN promoter with the HSPCs and allowing expression of hFXN (claim 2).
With respect to claim 22, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the hFXN of Cherqui has the same structure of the claimed FXN replacement therapeutic compound, thus administering said hFXN-expressing HSPCs would inherently cause modulation of at least one of the proteins listed in the claim.
With respect to claims 24, 26, 28 and 31, Cherqui teaches the mitochondrial disease or disorder is Leigh syndrome (claim 3).
With respect to claim 30, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the hFXN of Cherqui has the same structure of the claimed FXN replacement therapeutic compound, thus administering said hFXN-expressing HSPCs would inherently alleviate at least of the symptoms listed in the claim. Furthermore, Cherqui teaches that transplantation of hFXN-expressing HSPCs completely rescued the progressive neurobehavioral and muscular deficits characteristic of this FRDA animal model (para [0090]). 
With respect to claims 42-43, Cherqui teaches that hFXN is encoded by the nucleic acid sequence SEQ ID NO: 1 (para [0073]), which comprises instantly claimed SEQ ID NO: 1. Furthermore, it is noted that the open language “an amino acid sequence” encompasses any two or more consecutive amino acids fully contained within SEQ ID NO: 1. 
With respect to claims 45 and 48, Cherqui teaches that “[A] peptide agent can be introduced into a cell by various methods, including, for example, by engineering the peptide to contain a protein transduction domain such as the human immunodeficiency virus TAT protein transduction domain, which can facilitate translocation of the peptide into the cell (para [0035]). Please note that the human immunodeficiency virus TAT protein transduction domain comprises instantly claimed SEQ ID NO: 3 (see instant specification at page 7, lines 11-15; see also WO 2012/174452 at para [0060]).
With respect to claim 50, the open language “an amino acid sequence” encompasses any two or more consecutive amino acids fully contained within SEQ ID NO: 22. Please note that the hFXN of Cherqui comprises many amino acid sequences of two or more consecutive amino acids having at least about 85% sequence identity to SEQ ID NO: 22.
With respect to claim 68, Cherqui teaches that the subject is human (claim 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48-50 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (WO 2012/174452) in view of Ricci et al. (WO 2016/119856).
The teachings of Keefe et al. with respect to claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48, 50 and 68 have been discussed above.
Keefe et al. do not specifically teach the frataxin fusion protein comprises or consists of SEQ ID NO: 22.
However, Keefe et al. teach that the targeted therapeutic (i.e. the frataxin fusion protein) comprises SEQ ID NO: 6 (claims 43-44), which consists of the sequence MWTLGRRAVAGLLASPSPAOAOTLTRVPRPAELAPLCGRRGLRTDIDATCTPRRASSNQRGLNQIWNVKKQSVYLMNLRKSGTLGHPGSLDETTYERLAEETLDSLAEFFEDLADKPYTFEDYDVSFGSGVLTVKLGGDLGTYVINKQTPNKQIWLSSPSSGPKRYDWTGKNWVYSHDGVSLHELLAAELTKALKTKLDLSSLAYSGKDAGYGRKKRRQRRR (see para [0064]).
Please note that SEQ ID NO: 6 comprises the frataxin sequence MWTLGRRAVAGLLASPSPAOAOTLTRVPRPAELAPLCGRRGLRTDIDATCTPRRASSNQRGLNQIWNVKKQSVYLMNLRKSGTLGHPGSLDETTYERLAEETLDSLAEFFEDLADKPYTFEDYDVSFGSGVLTVKLGGDLGTYVINKQTPNKQIWLSSPSSGPKRYDWTGKNWVYSHDGVSLHELLAAELTKALKTKLDLSSLAYSGKDA linked to its C-terminus to the mitochondrial membrane-penetrating peptide GYGRKKRRQRRR.
Keefe et al. further teach that a mitochondrial targeting sequence is fused to a therapeutic moiety in a fusion protein configuration such that the mitochondrial targeting sequence is present at the N-terminus, C-terminus and/or internally (para [0057]). 
Keefe et al. also teach that a suitable mitochondrial penetrating peptide may contain a sequence that includes at least 3 (e.g., at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 11, or at least 12) amino acids that appear in HIV-TAT peptide GYGRKKRRQRRR (SEQ ID NO: 5). In some embodiments, the at least 3 (e.g., at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 11, or at least 12) amino acids maintain their relative positions and/or spacing as they appear in HIV-TAT peptide GYGRKKRRQRRR (SEQ ID NO:5) (para [0060]).
Keefe et al. additionally teach that the mitochondrial targeting sequence or the mitochondrial membrane penetrating peptide is fused to the therapeutic moiety via a linker (para [0006]), such as a peptide linker or spacer (para [0057]).
Keefe et al. do not teach that the linker is a diglycine. 
Ricci et al. teach using a diglycine linker to link a peptide to HIV-Tat (YGRKKRRQRRR) to facilitate the peptide cellular uptake or entry (para bridging pages 12-13).
Given the teachings of Keefe et al. and Ricci et al., the skilled artisan would have been motivated to use a diglycine linker to link the frataxin protein of Keefe et al. to the HIV-Tat of Ricci et al. because Ricci et al. teach using a diglycine linker to link a peptide to HIV-Tat.
The skilled artisan would have had a reasonable expectation of success because the HIV-Tat of Ricci et al. serves the same purpose of the HIV-Tat of Keefe et al., and further because the HIV-Tat of Ricci et al. is encompassed by the HIV-Tat of Keefe et al. 
Moreover, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. Therefore, it would have been obvious to substitute the HIV-Tat of Keefe et al. for the HIV-Tat of Ricci et al.
Therefore, the skilled artisan would have arrived at fusion protein consisting of YGRKKRRQRRR linked via a diglycine peptide linker to the N-terminus of MWTLGRRAVAGLLASPSPAQAQTLTRVPRPAELAPLCGRRGLRTDIDATCTPRRASSNQRGLNQIWNVKKQSVYLMNLRKSGTLGHPGSLDETTYERLAEETLDSLAEFFEDLADKPYTFEDYDVSFGSGVLTVKLGGDLGTYVINKQTPNKQIWLSSPSSGPKRYDWTGKNWVYSHDGVSLHELLAAELTKALKTKLDLSSLAYSGKDA, which corresponds to instantly claimed SEQ ID NO: 22.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48-50 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-13, 15-17, 19-26, 29, 45, 49-51, 53, 55, 58-61 and 66-71 of copending Application No. 17/214757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 21, 24, 26, 28, 31, 40-41 and 45, ‘757 teaches a method of treating Leigh syndrome comprising administering a fusion protein comprising frataxin and HIV-TAT, wherein HIV-TAT is located at the N-terminus (claims 1-2, 13, 15 and 66-67).
With respect to claims 22 and 30, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the fusion protein of ‘757 has the same structure of the claimed FXN replacement therapeutic compound, thus administering said fusion protein would inherently: 1) cause modulation of at least one of the proteins listed in claim 22; and 2) alleviate at least of the symptoms listed in claim 30.
With respect to claims 42-43 and 48-50, ‘757 teaches that the fusion protein comprises an amino acid sequence having at least 85% sequence identity to any of SEQ ID Nos: 55-61, 69-71 and 81 (claim 24). Note that SEQ ID No: 60 comprise instantly claimed SEQ ID NO: 22.
With respect to claim 68, ‘757 teaches that the subject is human (claim 70).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22, 24, 26, 28, 30-31, 40-43, 45, 48-50 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/627638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 21, 24, 26, 28, 31, 40-41 and 45, ‘638 teaches a method of treating Leigh syndrome comprising administering a fusion protein comprising frataxin and HIV-TAT (claims 1, 13-15, 19-20 and 22-23).
With respect to claims 22 and 30, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the fusion protein of ‘638 has the same structure of the claimed FXN replacement therapeutic compound, thus administering said fusion protein would inherently: 1) cause modulation of at least one of the proteins listed in claim 22; and 2) alleviate at least of the symptoms listed in claim 30.
With respect to claims 42-43, ‘638 teaches that the fusion protein comprises an amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or a fragment or derivative thereof (claim 44). Note that SEQ ID NO: 1 corresponds to instantly claimed SEQ ID NO: 1.
With respect to claim 48, ‘638 teaches that the fusion protein comprises HIV-TAT (SEQ ID NO: 4) (claims 45-49). Note that SEQ ID NO: 4 corresponds to instantly claimed SEQ ID NO: 3.
With respect to claims 49-50, ‘638 teaches that the fusion protein comprises the amino acid sequence of SEQ ID NO: 14 (claims 50-53). Note that SEQ ID NO: 14 corresponds to instantly claimed SEQ ID NO: 22.
With respect to claim 68, ‘638 teaches that the subject is human (see specification at page 30, lines 11-12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658